Beck, P. J.
1. The special demurrers to the petition were sufficiently met by amendment.
2. The court did not err in overruling- the demurrer to the petition as amended, or in overruling- the plea in abatement.
3. Under the facts in the record and the rulings in the cases of Jackson Banking Co. v. Gaston, 149 Ga. 31 (99 S. E. 30), and Butts County v. Jackson Banking Co., 129 Ga. 801 (60 S. E. 149, 15 L. R. A. (N. S.) 567, 121 Am. St. R. 244), s. c. 136 Ga. 719 (71 S. E. 1065), the court did not err in rendering a judgment requiring the commissioner of roads and revenues to levy a special tax for the purposes stated, and in granting a mandamus absolute.

Judgment affirmed.


All the Justices concur.